Citation Nr: 1228666	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for hepatitis C.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.

The Board remanded the instant matter in July 2011.


FINDINGS OF FACT

1.  The Veteran's illicit drug use during service was not isolated, was frequent and was not in the line of duty.

2.  The Veteran's hepatitis C is secondary to his heroin and cocaine use.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.300, 3.301, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for hepatitis C in a November 2008 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice under Pelegrini.  In addition, this letter also provided proper Dingess notice.

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, portions of his service personnel records, VA treatment records, various private treatment records and the VA examination report have been obtained.  

The Board remanded the instant matter in July 2011 to allow the Veteran's VA treatment records to be obtained.  A VA opinion was then to be obtained to determine the relationship between the Veteran's hepatitis C and service.  VA treatment notes are located in the claims file and a VA examination was conducted in August 2011.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cirrhosis of the liver, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998).  

The following guidance has been published for adjudicating hepatitis C (HVC) claims, which states in part as follows:

* Population studies suggest HVC can be sexually transmitted.  However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  
* The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  
* The source of infection is unknown in about 10 percent of acute HVC cases and in 30 percent of chronic HVC cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

      CONCLUSION:
The large majority of HVC infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  

VBA Fast Letter 04-13 (June 29, 2004).

A veteran also may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.

For compensation claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.

Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.  Drug abuse, unless it is a secondary result of an organic disease or disability, is considered to be willful misconduct.  38 C.F.R. § 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that he contracted HCV either as a result of high risk sexual activity he engaged in during service or the tattoos he received during service.

A January 1969 service entrance examination noted that the Veteran had tattoos on both of his arms and chest but was otherwise negative for any relevant abnormalities.  The Veteran denied liver trouble in an accompanying Report of Medical History (RMH).  A September 1970 neuropsychiatric consultation reflected the Veteran's reports that he had a "long history of drug abuse" both prior to and during service and that he felt he was not being promoted by his unit because of his use of marijuana.

 In December 1970, the Veteran reported that he was "going into heroin withdraw" and that he had been using three bags of heroin a day.  The provider noted that the Veteran had six needle marks in his left arm.  A January 1971 treatment note contained a diagnosis of viral hepatitis, probably secondary to self-injection.

A January 1971 narrative summary indicated that the Veteran had a 10 day history of jaundice and was an admitted drug user, with his most recent use of intravenous heroin in December 1970.  He also reported using LSD in addition to heroin.  The provider noted that the Veteran was going to be administratively discharged on psychiatric grounds and that the alternative was an administrative discharge due to heroin drug abuse.  Final diagnoses included viral hepatitis and drug abuse, heroin.

An April 1971 service discharge examination was negative for any relevant abnormalities.

A November 2005 VA treatment note indicated that the Veteran had tested positive for HCV.

A March 2006 VA treatment note reflected the Veteran's reports of quitting drugs about 20 years ago.  He reported having a blood transfusion prior to 1992, IV drug abuse (IVDA) in 1970, exposure of blood to mucus membrane and a history of tattoos/piercing.  A history of multiple sexual partners, the use of nasal cocaine or acupuncture treatment were denied.  The provider also noted that the Veteran "quit all sorts of drugs 10 years ago."

A June 2006 VA treatment note reflected the Veteran's reports that he had "never" used IVDA

A September 2006 VA Hepatitis C Resource Center (HCRC) treatment note identified the Veteran's HCV risk factors.  He reported undergoing a blood transfusion prior to 1992, IVDA that began in 1970, the exposure of blood to the mucus membrane and a history of tattoos/piercings that began in 1970.  A history of multiple sexual partners (more than 10), nasal cocaine, a needle stick injury or acupuncture treatment were denied.  The provider opined that the likely length of the Veteran's HCV infection was 30 years given the risk factors.

In a December 2006 statement, the Veteran wrote that his HCV risk factors included high risk sexual activity during service, as evidenced by his development of a sexual disease while stationed in Oklahoma.  He was also tattooed during service.

In a January 2008 substantive appeal, the Veteran wrote that he was never charged with using drugs during service and that such use was not "proven."  He also got a tattoo during service.

An August 2011 VA examination reflected the Veteran's reports of IVDA and intranasal cocaine use on one or two occasions during service.  He reported having two tattoos prior to entering service and two tattoos during service and that he contracted sexually transmitted diseases from prostitutes during service.  A history of IVDA or tattoos after service were denied.  He was not sure whether he had a blood transfusion in the past.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of chronic hepatitis C was made.  The examiner opined that the Veteran had multiple risk factors of HCV before, during and after service.  Service treatment records document the use of IV heroin, LSD and a January 1971 diagnosis of viral hepatitis, probably secondary to self-injection.  The Veteran admitted to IVDA, intranasal cocaine and receiving tattoos during service.  Although he reported contracting sexually transmitted diseases from prostitutes, his service treatment records did not mention such a diagnosis or treatment.  Parenteral exposure to HCV was the most efficient means of transmission and the seroprevalance of HCV was 64.7% in a study of 716 IV drug abusers who had injected for one year or less.  Given the Veteran's documented history of IVDA and the diagnosis of viral hepatitis during service, it was at least as likely as not that the Veteran contracted HCV during service.  However, HCV was more likely attributable to in service and post service misconduct risk factors (i.e. heroin and other drug use during and after service) than to in-service risk factors such as tattoos and sexual activity.

Analysis

The Veteran has a current disability as he has been diagnosed with hepatitis C.  In order for the Veteran's hepatitis C to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease or that cirrhosis of the liver was manifested within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  

The August 2011 VA examiner opined that it was at least as likely as not that the Veteran contracted HCV during service.  However, the examiner attributed this infection to "misconduct risk factors," namely the use of heroin and other drug use.  This opinion was based upon a review of the Veteran's claims file, and contained extensive citation to his in-service treatment records, and was accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This opinion is being afforded great probative weight.  The Board notes that the September 2006 provider found that the likely length of the Veteran's HCV infection was 30 years (i.e. 1976, five years after service discharge); no opinion regarding the etiology of this disability was provided.  No other opinion suggesting such a nexus has been submitted.

The Board notes that the Veteran relates his HCV infection either to his in-service high risk sexual activity and the tattoos he received.  His January 1969 service entrance examination noted the presence of tattoos on both his arms and chest and the April 1971 service discharge examination did not note any new tattoos, suggesting that the tattoos the Veteran received occurred before service.  In addition, the Veteran's service treatment records are negative for any treatment related to a sexually transmitted disease, despite the Veteran's claims that he was treated for a sexually transmitted disease during service.  The Veteran also repeatedly denied a history of multiple sexual partners during his VA treatment for HCV.  In addition, the Veteran's June 2006 statement that he had "never" used IVDA is contradicted by the service treatment records which clearly document such use, including the December 1970 provider noting that the Veteran had six needle marks on his arm. The Veteran's statements regarding his in-service HCV risk factors and/or exposure are therefore deemed to not be credible.

Although the Veteran contends that his drug abuse was not "proven" during service, he has not denied that he abused drugs during service.  There are multiple notations in his service treatment records detailing his drug abuse.  The Veteran himself reported a long history of drug abuse in September 1970 and that he was a drug user in January 1971.  He further reported that he was going into withdraw and that he had been using three bags of heroin a day in December 1970; this provider also noted that the Veteran had six needle marks on his arm.  Such statements and reported history were given in connection with the provision of medical treatment are highly probative and exceptionally trustworthy.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Although the Veteran denied a history of intranasal cocaine use in March 2006, he reported such use on one or two occasions in August 2011 VA examination.  Service connection for a disease that resulted from the abuse of drugs in service is precluded as a matter of law.  See 38 C.F.R. § 3.301.

The Veteran is not competent to opine as to the etiology of his current HCV as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current HCV and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has multiple risk factors for HCV, including both before and after service.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his HCV and service are not probative as to this question.

Cirrhosis of the liver is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for a diagnosis of hepatitis until 2005, more than 30 years after service discharge.

The instant claim for service connection for hepatitis was received in October 2006, more than 15 years after the regulation prohibiting service connection for disabilities incurred as a result of the drug abuse.  38 C.F.R. § 3.301.  Thus, the claim for service connection for hepatitis C must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


